Exhibit 10.22

 

TO BE ATTACHED TO

THE ORIGINAL AMENDED AND RESTATED REVOLVING NOTE

 

FIRST MODIFICATION OF

AMENDED AND RESTATED REVOLVING NOTE

 

THIS FIRST MODIFICATION OF AMENDED AND RESTATED REVOLVING NOTE (the “Note
Modification”) is dated as of the 23 day of May, 2002, and is made by and
between ON-SITE SOURCING, INC., a Delaware corporation (the “Borrower”), having
an address at 1111 North Nineteenth Street, 6th Floor, Arlington, Virginia 22209
and WACHOVIA BANK, NATIONAL ASSOCIATION, successor-in-interest to First Union
National Bank, a national banking association (the “Lender”), having an address
at 1970 Chain Bridge Road, McLean, Virginia 22102.

 

RECITALS:

 

R-1.     The Lender made a loan in the form of a revolving line of credit (the
“Line of Credit”) to the Borrower in the maximum principal sum of $7,000,000.00,
evidenced by an Amended and Restated Revolving Note dated as of May 30, 2001
(the “Note”).

 

R-2.     The Line of Credit is governed and secured by that certain Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement executed by the Borrower and the Lender dated as of May 30,
2001, as modified by that certain First Modification of Amended and Restated
Revolving Line of Credit Loan Agreement, Term Loans Agreement and Security
Agreement dated as of July 2, 2001 (collectively, the “Original Loan
Agreement”).

 

R-3.     The Borrower and the Lender have agreed to modify the Note to extend
the Maturity Date, to reduce the amount of the LIBOR-based interest rate option,
and for certain other purposes.  In addition to and in conjunction with entering
into the Note Modification, Borrower and Lender have contemporaneously entered
into a certain Second Modification of Amended and Restated Revolving Line of
Credit Loan Agreement, Term Loans Agreement and Security Agreement of even date
herewith (the “Second Loan Agreement Modification”), thereby, among other
things, extending the “Ending Date” as defined in the Original Loan Agreement to
May 31, 2003, and modifying the Original Loan Agreement to reflect that it
governs and secures the Note, as modified by this Note Modification (the
Original Loan Agreement, as modified by the Second Loan Agreement Modification,
being collectively referred to as the “Loan Agreement”)

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained in this Agreement, the parties agree as follows:

 

1.                                       Interest. The first sentence of
Paragraph 1(b) under the section entitled “Interest” of the Note is hereby
modified to read as follows:

 

--------------------------------------------------------------------------------


 

“(b) Borrower may elect, by not less tan three (3) days prior written notice to
Lender, to have interest on the entire principal balance outstanding from time
to time accrue at a fluctuating rate equal to the LIBOR Market Index Rate
(hereinafter defined) in effect from time to time plus Two and Twenty
One-Hundredths percent (2.20%).”

 

The interest rate modification set forth above shall be effective as of the date
of this Note Modification. All of the remaining portions of paragraph 1 entitled
“Interest” are unmodified and remain in full force and effect.

 

2.                                       Maturity Date. The definition of
Maturity Date, as defined in the Note, is hereby modified to mean May 31, 2003.

 

3.                                       Loan Agreement. The Note, as modified
by this Note Modification, and the loans evidenced thereby, shall be governed
and secured by the Loan Agreement.

 

4.                                       Affirmation of Provisions. Except as
modified by this Note Modification, the provisions of the Note are hereby
reaffirmed and remain in full force and effect. The Borrower warrants that it
has no offsets or defenses against the Note, as modified. If the term Borrower
comprises more than one person or entity, the liability of such persons or
entities hereunder shall be joint and several.

 

IN WITNESS WHEREOF, the parties to this First Modification of Amended and
Restated Revolving Note have set their hands and seals as of the date and year
first written above, the Lender having signed this First Modification of Amended
and Restated Revolving Note only for the purpose of consenting to the
modification herein contained.

 

 

ON-SITE SOURCING, INC.,
a Delaware corporation

 

 

 

By:

/s/ Jason Parikh

(SEAL)

 

Name:

Jason Parikh

 

 

Title:

CFO

 

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, successor-in-interest to First
Union National Bank

 

 

 

By:

/s/ Monica Sevilla

(SEAL)

 

Name:

Monica Sevilla

 

 

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------


 

COMMONWEALTH OF VIRGINIA
COUNTY OF Arlington: to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that Jason Parikh as CFO of On-Site Sourcing, Inc., whose name is
signed to the foregoing First Modification of Amended and Restated Revolving
Note, personally appeared before me within the aforesaid jurisdiction and
acknowledged the same.

 

GIVEN under my hand and seal this 22nd day of May, 2002.

 

 

/s/ A. Touloumes-Britt

 

Notary Public

My Commission expires:

6/30/05

 

 

 

 

 

COMMONWEALTH OF VIRGINIA
COUNTY OF [ILLEGIBLE]: to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that [ILLEGIBLE] as Vice President of Wachovia Bank, National
Association, successor-in-interest to First Union National Bank, whose name is
signed to the foregoing First Modification of Amended and Restated Revolving
Note, personally appeared before me within the aforesaid jurisdiction and
acknowledged the same.

 

GIVEN under my hand and seal this 23rd day of May, 2002.

 

 

/s/ Jeanne M. McKee

 

Notary Public

My Commission expires:

August 31, 2004

 

 

 

3

--------------------------------------------------------------------------------